DETAILED ACTION
In replay to applicant communication filed on February 25, 2011 and telephonic interview made on May 24, 2021, claims 1, 3-11 and 13-20 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2 and 12 have been cancelled.
Claims 1, 3-11 and 13-20 are pending.

Response to Arguments
Applicant’s arguments filed on February 25, 2021 with respect to the rejection of claims 1, 3-11 and 13-20 have been fully considered and withdrawn in view of applicant argument and examiner amendment below. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Jason Foster (Reg. No. 39,981) on May 24, 2021. 


Please replace the claim set filed on February 25, 2021 with the following to claims:

1. (Currently amended) A computerized system for authenticating an electronic acknowledgement of an item, the computerized system comprising:
a processor;
a memory, for storing software instructions;
an image capture device; and
an input device;
wherein the processor is in electronic communication with the memory, the image capture device, and the input device;
wherein the software instructions, when executed, cause the processor to:
capture, using the image capture device, a record of a user performing the electronic acknowledgement of the item, where the record does not comprise the electronic acknowledgement;
receive, using the input device, the electronic acknowledgement of the item; and
store the record of the user performing the electronic acknowledgement of the item to be electronically acknowledged and the electronic  acknowledgement;
a display device;
software instructions, that when executed, cause the processor to:
display on the display device a first prompt which identifies a first input gesture; and
display on the display device a second prompt which requires the user to perform the first input gesture.


2. (Cancelled)


3. (Currently amended) The system of claim 1 


(Currently amended) The system of claim 1 


5. (Currently amended) The system of claim 1 
display on the display device, a third prompt which identifies a second input gesture; and
display on the display device, a fourth prompt which requires a user to perform the second input gesture.


6. (Original) The system of claim 5, wherein the fourth prompt requires the user to perform the second input gesture prior to acknowledging the item to be acknowledged.


7. (Original) The system of claim 5, wherein the fourth prompt requires the user to perform the second input gesture after acknowledging the item to be acknowledged.


8. (Currently amended) The system of claim 1 


9. (Original) The system of claim 5, wherein the second input gesture is randomly selected from a list of predetermined gestures.


10. (Original) The system of claim 1, wherein the electronic acknowledgment is received using the input device.


11. (Currently amended) A method of authenticating an electronic acknowledgement of an item to be acknowledged, the method comprising:
displaying the item to be acknowledged on a display device;
, using an image capture device, a record of the user acknowledging the item to be acknowledged;
receiving, using an input device, the user's acknowledgement of the item to be acknowledged; 
storing in a memory, an entry comprising the record of the user performing the acknowledgment of the item to be acknowledged and the received user’s acknowledgement
displaying a first prompt which identifies a first input gesture; and 
displaying a second prompt which requires a user to perform the first input gesture.


12. (Cancelled)


13. (Currently amended) The method of claim 11 


14. (Currently amended) The method of claim 11 


15. (Currently amended) The method of claim 11 
displaying a third prompt which identifies a second input gesture; and
displaying a fourth prompt which requires a user to perform the second input gesture.


16. (Original) The method of claim 15, wherein the fourth prompt requires the user to perform the second input gesture prior to acknowledging the item to be acknowledged.


17. (Original) The method of claim 15, wherein the fourth prompt requires the user to perform the second input gesture after acknowledging the item to be acknowledged.


(Currently amended) The method of claim 11 

19. (Original) The method of claim 15, further comprising the step of randomly selecting the second input gesture from a list of predetermined gestures. 

20. (Original) A computerized system for the authentication of an electronic acknowledgement of an item to electronically acknowledged, the computerized system comprising: 
a first processor;
a memory, storing software instructions;
an image capture device;
an input device;
a display device;
a sound producing device; and
a sound receiving device;
wherein the first processor is in electronic communication with the memory, the image capture device, the input device, the display device, the sound producing device, and the sound receiving device;
wherein the software instructions, when executed, cause the first processor to:
engage in electronic communication with a second processor, the second processor located remotely from the first processor;
configure the display device to receive images transmitted from the second processor;
transmit images from the image capture device to the second processor;
configure the sound transmitting device to produce sounds transmitted from the second processor;
configure the sound receiving device to receive sounds;
transmit the received sounds to the second processor;

receive the electronic acknowledgement of the item to be electronically acknowledged; and
store the electronic acknowledgement of the item and the record of the user acknowledging the item.


Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant argument filed on February 25, 2021 and examiner amendment above. See MPEP 1302.14(l). 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434